internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to plr-122664-98 cc dom p si date date number release date legend x y foreign_entity d1 d2 d3 state dear this letter responds to a letter dated date and subsequent correspondence by your authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted x a state corporation elected to be treated as an s_corporation effective d1 on d2 x which already owned a interest in y a foreign_entity obtained an interest in y terminating x's s_corporation_election at the time x and its shareholders did not realize that x's ownership of of y violated the requirement in sec_1361 of the code as in effect prior to date that an s_corporation not be an ineligible_corporation in d3 when x's shareholders were considering selling x the potential buyer's accountants discovered that x's s_corporation_election had terminated and x subsequently filed a private_letter_ruling request with this office plr-122664-98 x represents that the termination of its election was inadvertent and was not motivated by tax_avoidance or retroactive tax planning x and each of its shareholders who were shareholders during the period of termination agree to make any necessary adjustments consistent with the treatment of company as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that one of the requirements for a taxpayer to be a small_business_corporation is that the taxpayer is a domestic_corporation which is not an ineligible_corporation sec_1361 as in effect prior to date provided in part that an ineligible_corporation is a corporation which is a member_of_an_affiliated_group determined under sec_1504 without regard to the exceptions contained in sec_1504 under this test an s_corporation could not own or more of the stock of another corporation if such stock possessed at least of the total voting power and of the total value of the stock of such corporation effective date an s_corporation that is a member_of_an_affiliated_group is no longer an ineligible_corporation under sec_1361 sec_1362 provides that an election to be an s_corporation will be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary after applying the relevant law to the facts submitted and the representations made we conclude that x's s_corporation_election terminated on d2 when x became an shareholder of y we also hold that the termination was inadvertent within the meaning of sec_1362 plr-122664-98 we further hold that under the provisions of sec_1362 x will be treated as an s_corporation from d2 until date when x was no longer an ineligible_corporation and thereafter provided x had a valid s_corporation_election and that election was not otherwise terminated under sec_1362 accordingly all shareholders of x in determining their respective income_tax liabilities must include the pro_rata share of the separately and nonseparately computed items of x as provided in sec_1367 and take into account any distributions made by x as provided by sec_1368 this ruling will be null and void if x or any of its shareholders fail to comply with these requirements except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed concerning whether x is in fact an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney in this office the original of this letter is being sent to you and copies will be sent to your authorized representatives sincerely yours william p o'shea chief branch office of the assistant chief_counsel passthroughs and special industries
